IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF VIRGINIA
Charlottesville Division

ATLANTIC COAST PIPELINE, LLC,
Plaintiff,

CIVIL ACTION NO.
3:18cv00006-NKM

V.

0.07 ACRE, MORE OR LESS, IN NELSON COUNTY,
VIRGINIA, LOCATED ON PARCEL IDENTIFICATION
NO. 19-3-2A, IDENTIFIED AS “COMPOSITE PLAT
SHOWING A PORTION OF THE PROPERTY OF
WILLIAM O. JR & JANET R. SHELTON” IN THAT PLAT
OF SURVEY BY P. MASSIE SAUNDERS, JR., L.S.,
RECORDED IN PLAT CABINET 3, SLIDE 577A, AND
OWNED BY FENTON FAMILY HOLDINGS, LLC,

and

FENTON FAMILY HOLDINGS, LLC,

Nee Nee ee” ee ee ee ee ee ee ee ee ae ee ee ee ee ee a ae a

Defendant.
DEFENDANT’S MOTION JIN LIMINE TO EXCLUDE THE TESTIMONY OF
WILLIAM C. HARVEY, Il, CCIM, MAI

NOW COMES the Defendant, Fenton Family Holdings, LLC, by counsel, and moves this
Honorable Court to exclude any testimony by William C. Harvey, II, CCIM, MAI at the trial of
this matter. The basis and reasons supporting this motion are set forth in the accompanying
Memorandum.

Respectfully submitted,

FENTON FAMILY HOLDINGS, LLC

/s/
Brian G. Kunze (VA Bar #: 76948)
Blake A. Willis (VA Bar #: 93854)
Russell G. Terman (VA Bar #: 93804)
WALDO & LYLE, P.C.

301 West Freemason Street

Norfolk, VA 23510

Telephone: (757) 622-5812
Facsimile: (757) 622-5815
bgk@waldoandlyle.com

baw(@waldoandlyle.com

rgt@waldoandlyle.com

CERTIFICATE OF SERVICE

The undersigned hereby certifies that true and exact copies of the foregoing Defendant’s
Motion in Limine to Exclude the Testimony of William C. Harvey, II, CCIM, MAI have been
served upon the following via the CM/ECF system on this 13" day of May, 2019:

Richard D. Holzheimer, Jr., Esquire
John D. Wilburn, Esquire

N. Patrick Lee, Esquire

Kang He, Esquire

MCGUIRE WOODS LLP

1750 Tysons Boulevard, Suite 1800
Tysons, Virginia 22102

/s/
Brian G. Kunze (VA Bar #: 76948)
Blake A. Willis (VA Bar #: 93854)
Russell G. Terman (VA Bar #: 93804)
WALDO & LYLE, P.C.
301 West Freemason Street
Norfolk, VA 23510
Telephone: (757) 622-5812
Facsimile: (757) 622-5815
bgk@waldoandlyle.com

baw@waldoandlyle.com

ret@waldoandlyle.com
